EXHIBIT 99.2 Table of Contents Page No. Corporate Profile 1 Financial Summary Condensed Consolidated Statements of Income 3 Condensed Consolidated Balance Sheets 4 Supplemental Financial Data 5 Funds from Operations Dividends General and Administrative Expenses Supplemental Income Statement Detail 6 Rentals, net Fee Income From Real Estate Joint Ventures and Partnerships Interest Expense, net Interest Income and Other Income, net Supplemental Analyst Information Net Operating Income Including Joint Ventures Equity in Earnings of Real Estate Joint Ventures and Partnerships, net Supplemental Balance Sheet Detail 7 Property Straight Line Rent Receivable Other Assets, net Other Liabilities, net Identified Intangible Assets and Liabilities Capitalization and Coverage Ratios 8 Common Share Data Capitalization Capital Availability Coverage Ratios Net Debt to Adjusted EBITDA Credit Ratings Investment Activity New Development Properties (by Stabilization) 10 Land Held for Development 11 Disposition and Acquistion Summary 12 Property Investment Summary 13 Summary of Debt Debt Information 15 Outstanding Balance Summary Fixed vs. Variable Rate Debt Secured vs. Unsecured Debt Weighted Average Interest Rates Schedule of Maturities 16 Joint Ventures Financial Statements of Unconsolidated Real Estate Joint Ventures and Partnerships at 100% 18 Financial Statements of Unconsolidated Real Estate Joint Ventures and Partnerships at Pro rata Share 19 Investments in Unconsolidated Real Estate Joint Ventures & Partnerships 20 Mortgage Debt Information for Unconsolidated Real Estate Joint Ventures & Partnerships 21 Portfolio Summary Tenant Diversification by Percent of Rental Revenues 23 Portfolio Operating Information 24 Lease Expirations Leasing Activity - Signed Leases Occupancy Same Property Net Operating Income Growth Total Net Operating Income by Geographic Region 25 Average Base Rents by CBSA 26 - 28 Property Listing 30 - 43 Other Topics of Interest Supplemental Leasing Information 45 Reconciliation of Adjusted Funds from Operations for Exclusion of Certain Transactions 46 Corporate Profile Weingarten Realty Investors is an unincorporated trust organized under the Texas Real Estate Investment Trust Act that, through its predecessor entity, began the ownership and development of shopping centers and other commercial real estate in 1948.As of September 30, 2010, we owned or operated under long-term leases, interests in 378 developed income-producing properties and 10 new development properties (including 7 which are income-producing), which are located in 23 states that span the United States from coast to coast.Included in the portfolio are 307 shopping centers, 78 industrial projects, and 3 other operating properties.Our interests in these properties aggregated approximately 43.9 million square feet of leasable area.Our properties were 91.1% leased as of September 30, 2010, and historically our portfolio occupancy rate has never been below 90%. Corporate Office 2600 Citadel Plaza Drive P. O. Box 924133 Houston, TX 77292-4133 713-866-6000 www.weingarten.com Regional Offices Atlanta, GA Dallas, TX Ft. Lauderdale, FL Las Vegas, NV Los Angeles, CA Orlando, FL Phoenix, AZ Raleigh, NC Sacramento, CA Denver, CO Stock Listings New York Stock Exchange: Common Shares WRI Series D Preferred Shares WRI-PD Series E Preferred Shares WRI-PE Series F Preferred Shares WRI-PF 8.1% 2019 Notes WRD Forward-Looking Statements This prospectus supplement and the accompanying prospectus, including documents incorporated by reference, contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, or the Securities Act, and Section 21E of the Securities Exchange Act of 1934, as amended, or the Exchange Act. We intend such forward-looking statements to be covered by the safe harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995 and include this statement for purposes of complying with these safe harbor provisions. These forward-looking statements relate to the company's intentions, beliefs, expectations or projections of the future. It is important to note that the company's actual results could differ materially from those projected in such forward-looking statements. Factors which may cause actual results to differ materially from current expectations include, but are not limited to: (i) disruptions in financial markets, (ii) general economic and local real estate conditions, (iii) the inability of major tenants to continue paying their rent obligations due to bankruptcy, insolvency or general downturn in their business, (iv) financing risks, such as the inability to obtain equity, debt, or other sources of financing on favorable terms, (v) changes in governmental laws and regulations, (vi) the level and volatility of interest rates, (vii) the availability of suitable acquisition opportunities, (viii) changes in expected development activity, (ix) increases in operating costs, (x) tax matters, including failure to qualify as a real estate investment trust, could have adverse consequences and (xi) investments through real estate joint ventures and partnerships involve risks not present in investments in which we are the sole investor.Accordingly, there is no assurance that our expectations will be realized. Page 1 Financial Summary Weingarten Realty Investors Condensed Consolidated Statements of Income (in thousands, except per share amounts) Three Months Ended Nine Months Ended September 30, September 30, Twelve Months Ended December 31, Revenues: Rentals, net $ Other Total Expenses: Depreciation and amortization Operating Real estate taxes, net Impairment loss General and administrative Total Operating Income Interest Expense, net ) Interest and Other Income, net Equity in Earnings (Loss) of Real Estate Joint Ventures and Partnerships, net (a) ) Gain (Loss) on Redemption of Convertible Senior Unsecured Notes ) Gain on Land and Merchant Development Sales Benefit (Provision) for Income Taxes 20 ) Income (Loss) from Continuing Operations ) Operating (Loss) Income from Discontinued Operations ) 12 Gain on Sale of Property from Discontinued Operations (Loss) Income from Discontinued Operations ) Gain on Sale of Property Net Income (Loss) ) Less: Net Income Attributable to Noncontrolling Interests ) Net Income (Loss) Adjusted for Noncontrolling Interests ) Preferred Share Dividends ) Redemption Costs of Preferred Shares ) Net Income (Loss) Attributable to Common Shareholders $ $ ) $ Earnings Per Common Share - Basic $ $ ) $ Earnings Per Common Share - Diluted $ $ ) $ (a)See Page 19 for the Company's pro rata share of the operating results of its unconsolidated real estate joint ventures and partnerships. Page 3 Weingarten Realty Investors Condensed Consolidated Balance Sheets (in thousands, except per share amounts) September 30, December 31, ASSETS Property $ $ Accumulated Depreciation ) ) Property, net Investment in Real Estate Joint Ventures and Partnerships, net (a) Total Notes Receivable from Real Estate Joint Ventures and Partnerships Unamortized Debt and Lease Costs, net Accrued Rent and Accounts Receivable (net of allowance for doubtful accounts of $9,402 in 2010 and $10,380 in 2009) Cash and Cash Equivalents Restricted Deposits and Mortgage Escrows Other, net Total $ $ LIABILITIES AND EQUITY Debt, net $ $ Accounts Payable and Accrued Expenses Other, net Total Commitments and Contingencies Equity: Shareholders' Equity: Preferred Shares of Beneficial Interest - par value, $.03 per share; shares authorized: 10,000 6.75% Series D cumulative redeemable preferred shares of beneficial interest; 100 shares issued and outstanding in 2010 and 2009; liquidation preference $75,000 3 3 6.95% Series E cumulative redeemable preferred shares of beneficial interest; 29 shares issued and outstanding in 2010 and 2009; liquidation preference $72,500 1 1 6.5% Series F cumulative redeemable preferred shares of beneficial interest; 140 shares issued and outstanding in 2010 and 2009; liquidation preference $350,000 4 4 Common Shares of Beneficial Interest - par value, $.03 per share; shares authorized: 275,000; shares issued and outstanding: 120,411 in 2010 and 120,098 in 2009 Accumulated Additional Paid-In Capital Net Income Less Than Accumulated Dividends ) ) Accumulated Other Comprehensive Loss ) ) Shareholders' Equity Noncontrolling Interests Total Equity Total $ $ (a)This represents the Company's investment of its unconsolidated real estate joint ventures and partnerships.See page 19 for additional information. Page 4 Weingarten Realty Investors Supplemental Financial Data (in thousands, except per share amounts) Three Months Ended Nine Months Ended September 30, September 30, Funds from Operations Numerator: Net income (loss) attributable to common shareholders $ $ ) $ $ Depreciation and amortization Depreciation and amortization of unconsolidated real estate joint ventures and partnerships Gain on sale of property ) Loss (gain) on sale of property of unconsolidated real estatejoint ventures and partnerships 1 (4 ) Funds from Operations - Basic and Diluted $ Certain adjustments (1) Funds from Operations before Certain Adjustments $ Denominator: Weighted average shares outstanding - Basic Effect of dilutive securities: Share options and awards Operating partnership units Weighted average shares outstanding - Diluted Funds from Operations per Share - Basic $ Funds from Operations Per Share - Diluted $ Growth in Funds from Operations per Share - Diluted % -30.1 % Funds from Operations before Certain Adjustments per Share - Diluted $ Dividends Common Dividends per Share $ Common Dividends Paid as a % of Funds from Operations % General and Administrative Expenses General and Administrative Expenses/Total Revenue % General and Administrative Expenses/Total Assets before Depreciation % Certain adjustments primarily consist of non-cash items for impairments from continuing operations, discontinued operations and our share of unconsolidated real estate joint ventures and partnerships, an impairment valuation allowance and the gain (loss) on redemption of convertible senior unsecured notes. The National Association of Real Estate Investment Trusts defines funds from operations as net income (loss) attributable to common shareholders computed inaccordance with generally accepted accounting principles, excluding gains or losses from sales of real estate assets and extraordinary items, plus depreciation and amortization of operating properties, including our share of unconsolidated real estate joint ventures and partnerships.We calculate FFO in a manner consistent with the NAREIT definition.Management uses FFO as a supplemental measure to conduct and evaluate our business because there are certain limitations associated with using GAAP net income by itself as the primary measure of our operating performance.Historical cost accounting for real estate assets in accordance with GAAP implicitly assumes that the value of real estate assets diminishes predictably over time.Since real estate values instead have historically risen or fallen with market conditions, management believes that the presentation of operating results for real estate companies that uses historical cost accounting is insufficient by itself.There can be no assurance that FFO presented by us is comparable to similarly titled measures of other REITs.FFO should not be considered as an alternative to net income or other measurements under GAAP as an indicator of our operating performance or to cash flows from operating, investing or financing activities as a measure of liquidity.FFO does not reflect working capital changes, cash expenditures for capital improvements or principal payments on indebtedness. Page 5 Weingarten Realty Investors Supplemental Income Statement Detail (in thousands) Three Months Ended Nine Months Ended September 30, September 30, Rentals, net Base minimum rent, net $ Straight line rent Over/Under-market rentals, net Percentage rent Tenant reimbursements Total $ Fee Income from Real Estate Joint Ventures and Partnerships Recurring $ Non-Recurring 30 30 63 Total $ Interest Expense, net Interest paid or accrued $ Over-market mortgage adjustment of acquired properties, net ) Amortization of convertible bond discount Gross interest expense Capitalized interest ) Total $ Interest and Other Income, net Interest income from joint ventures (primarilyconstruction loans) $ Deferred compensation interest income Other Total $ Supplemental Analyst Information Net Operating Income including Joint Ventures Revenues $ Operating expense ) Real estate taxes ) Total Net Operating Income from Discontinued Operations 19 Minority Interests Share of Net Operating Income andOther Adjustments ) Pro rata Income From Consolidated Ventures Pro rata share of Unconsolidated Joint Ventures Revenues Operating expense ) Real estate taxes ) Total Net Operating Income including Joint Ventures $ Equity in Earnings of Real Estate Joint Ventures and Partnerships, net Net income (loss) from unconsolidated real estate jointventures and partnerships $ $ ) $ $ ) Intercompany fee income reclass Other adjustments ) Equity in earnings (loss) of real estate joint ventures and partnerships, net $ $ ) $ $ Page 6 Weingarten Realty Investors Supplemental Balance Sheet Detail (in thousands) September 30, December 31, Property Land $ $ Land held for development Land under development Buildings and improvements Construction in-progress Total $ $ Straight Line Rent Receivable $ $ Other Assets, net Notes receivable and mortgage bonds, net $ $ Debt service guaranty asset Non-qualified benefit plan assets Out-of-market rentals, net Deferred income tax asset Interest rate derivative Other Total $ $ Other Liabilities, net Deferred revenue $ $ Non-qualified plan benefit liabilities Deferred income tax payable Out-of-market rentals, net Interest rate derivative Other Total $ $ Identified Intangible Assets and Liabilities Identified Intangible Assets: Above-market leases (included in Other Assets, net) $ $ Above-market leases - Accumulated Amortization ) ) Below-market assumed Mortgages (included in Debt, net) Below-market assumed Mortgages - Accumulated Amortization ) ) Valuation of in place leases (included in Unamortized Debt and Lease Costs, net) Valuation of in place leases - Accumulated Amortization ) ) Total $ $ Identified Intangible Liabilities: Below-market leases (included in Other Liabilities, net) $ $ Below-market leases - Accumulated Amortization ) ) Above-market assumed mortgages (included in Debt, net) Above-market assumed mortgages - Accumulated Amortization ) ) Total $ $ Page 7 Weingarten Realty Investors Capitalization and Coverage Ratios (in thousands, except common share data and percentages) September 30, December 31, Common Share Data Closing Market Price $ $ Dividend Yield % % 90-Day, Average Daily Trading Volume Capitalization (As reported) Debt $ $ Preferred Shares Common Shares at Market Operating Partnership Units at Market Total Market Capitalization $ $ Debt to Total Market Capitalization % % Capitalization (Pro rata) Debt $ $ Preferred Shares Common Shares at Market Operating Partnership Units at Market Total Market Capitalization $ $ Debt to Total Market Capitalization % % Capital Availability Revolving Credit Facility $ $ Less: Balance Outstanding Under Revolving Credit Facility Balance Outstanding Under Unsecured Overnight Facility Outstanding Letters of Credit Under Revolving Facility Unused Portion of Credit Facility $ $ Coverage Ratios (at Pro rata Share trailing 4 quarters) Fixed Charge Coverage x x Interest Coverage x x Debt Service Coverage x x Net Debt to Adjusted EBITDA x x Debt, net of cash and cash equivalents.EBITDA adjusted for gain/loss on sale of real estate and other non-cash items, primarily impairments. Credit Ratings S&P Moody's Senior Debt BBB Baa2 Preferred Shares BB+ Baa3 Outlook Negative Stable Page 8 Investment Activity Weingarten Realty Investors New Development Properties (By Stabilization) As of September 30, 2010 (in thousands at pro rata share, except percentages) Total Square Pro Pro Total YTD Feet of Percent Leased Rata Rata Estimated Est. WRI Building Net Spent Spent Investment (2) Final Pro Own Area (1) @ Year-To- Inception WRI Gross ROI Rata Center Name Location Anchors % Gross Net 100% Gross Date to Date Costs Costs % NOI $ UNDER DEVELOPMENT 1 Clermont Landing Phase 1* Clermont, Florida JC Penney #, Epic Theater #, TJ Maxx, Ross % 80 % % 2 ClayPoint Distribution Park (Industrial) Houston, Texas Pioneer, Packaging Corp. of America % % % 3 Ridgeway Trace Center Phase 1 Memphis, Tennessee Target #, Sports Authority, Best Buy % 90 % % Total 2010 Stabilizations % % $ % $ 1 Gardens on Havana* Aurora (Denver), Colorado Kohl's, Target, Dick's Sporting Goods, Sprouts % % % 2 Waterford Leland (Wilmington), North Carolina Harris Teeter % 95 90 % % Total 2011 Stabilizations % % $ % $ 1 Ridgeway Trace Center Phase 2 Memphis, Tennessee Target #, Sports Authority, Best Buy % 82 82 % % 2 Surf City Crossing Surf City (Wilmington), North Carolina Harris Teeter % 75 63 % % 3 Tomball Marketplace Tomball, Texas Academy# % 62 % % 4 Westwood Center San Antonio, Texas Wal-Mart # % 70 % % 5 Clermont Landing Phase 2* Clermont, Florida JC Penney #, Epic Theater #, TJ Maxx, Ross % 63 19 % % 28 6 North Towne Plaza Brownsville, Texas Lowes# % 36 % % 7 Riverpoint at Sheridan Sheridan (Denver), Colorado Costco #, Target #, Regal Cinema % 86 % % Total 2012 and Thereafter Stabilizations % % $ % $ Total 10 Properties Under Development (exclusive of phasing) % % $ % $ *Unconsolidated Joint Venture #Denotes anchors that are not owned by Weingarten Total Building Area (Gross) square footage reflects 100% ownership including square feet owned by other.WRI's share of building area (Net) square footage reflects WRI's ownership percentage excluding square feet owned by other and excluding other possible future building area Net of anticipated proceeds from land sales and tax incentive financing of approximately $23 million at pro rata share ($25 million at 100%) Note:Phased properties are counted as one property Page 10 Weingarten Realty Investors Land Held for Development As of September 30, 2010 (in thousands, except acres and percentages) Ownership Gross Investment (1) Location Interest Acres 100% Pro Rata FM 1957 (Potranco Rd) and FM 211, San Antonio % South Fulton Parkway and SH 92, Union City - Atlanta % US Hwy 1 and Caveness Farms Road, Wake Forest - Raleigh % Rock Prairie Rd. at Hwy. 6, College Station % Highway 17 and Highway 210, Surf City % Shary Road and US Hwy 83, Mission % FM 2920 and Future 249, Tomball - Houston % SH 281 & Wilderness Oaks, San Antonio, TX % Decatur at 215 - Las Vegas % US Hwy 15-501 & Bruce Wood Rd., Southern Pines, NC % Hwy 85 & Hwy 285, Sheridan, CO % US 77 & FM 802, Brownsville, TX % Mississippi at Havana, Aurora - Denver % US Hwy 17 & US Hwy 74/76, Leland % Creedmoor (Highway 50) and Crabtree Valley Avenue, Raleigh % Bear Valley Road at Jess Ranch Parkway, Apple Valley III % Lon Adams Rd at Tangerine Farms Rd- Tuscan % Culebra Road and Westwood Loop, San Antonio % SH 151 & Ingram Rd, San Antonio, TX % South 300 West & West Paxton Avenue, Salt Lake City, UT % State Hwy 95 & Bullhead Pkwy, Bullhead City, AZ % Belle Terre Pkwy & State Rd 100, Palm Coast, FL % SR 207 & Rolling Hills Drive, St. Augustine, FL % SEC Poplar Ave at I-240, Memphis, TN % 29th St at Nolana Loop, McAllen, TX % Bear Valley Road at Jess Ranch Parkway, Apple Valley II % Young Pines and Curry Ford Rd, Orange County, Florida - Orlando % Leslie Rd. at Bandera Rd., Helotes % Southern Ave & Signal Butte Rd, Mesa, AZ % Other (2) % Total Land Held For Development Properties (1)Net of impairment adjustments and valuation adjustments due to consolidation of joint ventures made in 2008, 2009 and 2010. (2)Primarily represents land parcels held by WRI for many years that have never been reported as new development assets. Note:Land costs account for $163.6 million of total investment at 100%, $127.2 million at pro rata share. Page 11 Weingarten Realty Investors Disposition and Acquisition Summary For the Period Ended September 30, 2010 (in thousands at pro rata share) Sq. Ft. of Weighted Bldg. Area Date Sales Sales Center City/State at 100% Sold Proceeds Cap Dispositions 1st Quarter Crestview - Pad Houston, TX - 2/17/10 Jess Ranch Marketplace - Bank of America Apple Valley, CA 5 3/22/10 Tate's Creek Centre - McDonald's Lexington, KY 5 3/25/10 2nd Quarter Southgate Shopping Center - Controlled Fluids Beaumont, TX 25 4/15/10 Southgate Shopping Center - Phase II Beaumont, TX 8 5/20/10 Jess Ranch - Red Robin Apple Valley, CA 6 6/15/10 3rd Quarter Palm Coast Landing - Red Lobster/Olive Garden Palm Coast, FL - 8/6/10 Total Dispositions $ % Date Purchase Acquired Price Yield Acquisitions 2nd Quarter Crosswinds Distribution Center San Antonio, TX 05/26/10 3rd Quarter Jupiter Business Park Plano, TX 08/10/10 Hope Valley Commons Durham, NC 81 08/31/10 Total Acquisitions $ % Page 12 Weingarten Realty Investors Property Investment Summary (in thousands at pro rata share) Remodels/ Existing New Major Tenant Development Leasing/ All Acquisitions Development Repairs Finish Broker Fees Other Total Quarter Ended 3/31/2010 $ Quarter Ended 6/30/2010 $ 28 Quarter Ended 9/30/2010 64 Nine Months Ended 09/30/2010 $ Year Ended 12/31/2009 Year Ended 12/31/2008 Year Ended 12/31/2007 (1) Primarily incremental investment on properties formerly classified as new development (2) Includes approximately $12 million for costs incurred in 2008 for new development properties moved to land held of development Page 13 Summary of Debt Weingarten Realty Investors Debt Information (in thousands, except percentages) 3rd Quarter 4th Quarter September 30, Weighted December 31, Weighted Average Rate (1) Average Rate (1) Outstanding Balance Summary Mortgage Debt $ % $ % 7% 2011 Bonds % % 3.95% Convertible Bonds (2) % % 8.1% 2019 Notes % % Unsecured Notes Payable % % Revolving Credit Agreements (3) % % Industrial Revenue Bonds % % Obligations under Capital Leases % % Subtotal Consolidated Debt % % Debt Service Guarantee Liability (4) Total Consolidated Debt - As Reported % % Less: Noncontrolling Interest ) ) Plus: WRI Share of Unconsolidated Joint Ventures Total Debt - Pro rata Share $ % $ % Weighted 3rd Quarter Average Debt Weighted Remaining Balance Average Rate (1) % of Total Life (yrs) Fixed vs. Variable Rate Debt (at Pro rata Share) (includes the effect of interest rate swaps) As of September 30, 2010 Fixed-rate debt $ % % Variable-rate debt % % Total $ % % As of December 31, 2009 Fixed-rate debt $ % % Variable-rate debt % % Total $ % % Secured vs. Unsecured Debt (at Pro rata Share) As of September 30, 2010 Secured Debt $ % % Unsecured Debt % % Total $ % % As of December 31, 2009 Secured Debt $ % % Unsecured Debt % % Total $ % % As Pro rata Reported Share Weighted Average Interest Rates (1) Three months ended 09/30/10 % % Three months ended 12/31/09 % % Twelve months ended 12/31/09 % % Weighted average interest rates exclude the effects of ASC 805 " Business Combinations", discounts on convertible bond repurchases, revolver facility fee, and other loan costs related to financing. The convertible bonds, with a face value of $131.3 million, mature August 1, 2026 with a five year option to redeem anytime after August 2011 and aninitial conversion price of $49.075 per share. Weighted average revolving interest rate excludes the effect of the facility fee of 50 and 15 basis points on the total commitment paid quarterly in arrears for third quarter 2010 and fourth quarter 2009, respectively. The weighted average revolving interest rate with the facility fee is 24.32% and 3.05% for the third quarter 2010 and the fourth quarter 2009, respectively. Debt service guarantee liability represents bonds issued in association with a guarantee in connection with a project in Denver, Colorado. Page 15 Weingarten Realty Investors Schedule of Maturities As of September 30, 2010 (in thousands, except percentages) As Reported Pro rata Share Weighted Weighted Average Average Maturities Rate(4) Maturities Rate(4) Floating Rate Fixed Rate Secured Unsecured $ % $ % $ % % 86 % Thereafter(2) % % Subtotal Revolving Credit Agreements % % Other(3) Swap Maturities: ) Total $ % $ % $ Includes $2.0 million of amortizing industrial revenue bonds with a final maturity date of 2015 that are currently callable by the lender. Thereafter includes $131.3 million of convertible bonds maturing in 2026 which has a 5 year call and put option in 2011. Other includes capital leases, ASC 805 " Business Combinations" adjustment, debt service guarantee liability, market value of swaps and discounts on notes. The debt service guarantee liability represents bonds issued in association with a guarantee in connection with a project in Denver, Colorado. Weighted average interest rates exclude the effects of ASC 805 " Business Combinations", discounts on convertible bond repurchases, revolverfacility fee, and other loan costs related to financing. Weighted average revolving interest rate excludes the effect of the facility fee of 50 basis points on the total commitment paid quarterly in arrears. Page 16 Joint Ventures Weingarten Realty Investors Financial Statements of Unconsolidated Real Estate Joint Ventures and Partnerships at 100% (in thousands) Three Months Ended Nine Months Ended September 30, September 30, Condensed Statements of Income Revenues: Base minimum rent, net $ Straight line rent Over/Under-market rentals, net Percentage rent Tenant reimbursements Other income Total Expenses: Depreciation and amortization Interest, net Operating Real estate taxes, net General and administrative Impairment loss Total Gain on land and merchant development sales (Loss) gain on sale of property (3 ) 11 Net income (loss) $ $ ) $ $ Condensed Balance Sheets September 30, December 31, ASSETS Property $ $ Accumulated depreciation ) ) Property, net Other assets, net Total $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Debt, net $ $ Amounts payable to Weingarten Realty Investors Other liabilities, net Total Accumulated equity Total $ $ Page 18 Weingarten Realty Investors Financial Statements of Unconsolidated Real Estate Joint Ventures and Partnerships at Pro rata Share (in thousands) Three Months Ended Nine Months Ended September 30, September 30, Condensed Statements of Income Revenues: Base minimum rent, net $ Straight line rent Over/Under-market rentals, net Percentage rent 58 Tenant reimbursements Other income Total Expenses: Depreciation and amortization Interest, net Operating Real estate taxes, net General and administrative Impairment loss Total Gain on land and merchant development sales 91 91 (Loss) gain on sale of property (1 ) 4 Net income (loss) $ $ ) $ $ ) Condensed Balance Sheets September 30, December 31, ASSETS Property $ $ Accumulated depreciation ) ) Property, net Notes receivable from real estate joint ventures and partnerships Unamortized debt and lease costs, net Accrued rent and accounts receivable (net of allowance for doubtful accounts of $532 in 2010 and $709 in 2009) Cash and cash equivalents Restricted deposits and mortgage escrows Notes receivable and mortgage bonds, net Out-of-market rentals, net Interest rate derivative Other assets, net Total $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Debt, net $ $ Amounts payable to Weingarten Realty Investors Accounts payable and accrued expenses Deferred revenue Out-of-market rentals, net Interest rate derivative Other liabilities, net Total Accumulated equity Total $ $ Notes: The Consolidated Financial Statements at pro rata share include only the real estate operations of joint ventures and partnerships at WRI's ownership percentages.Pro rata financial information is not, and is not intended to be, a presentation in accordance with generally accepted accounting principles. Page 19 Weingarten Realty Investors Investments in Unconsolidated Real Estate Joint Ventures & Partnerships September 30, 2010 (in thousands, except number of properties and percentages) Weingarten Realty Joint Venture Partner Number of Properties Total GLA Total Assets Total Debt Ownership Interest Share of Debt Investment Balance Equity in Earnings of Unconsolidated JVs TIAA Florida Retail LLC 7 $ % $ $ AEW SRP, LLC 10 $ % $ (6 ) Collins 8 % AEW - Institutional Client 6 % BIT Retail 3 - % - BIT Investment Thirty-Six, LP 12 % Eagle AN, LP 7 % (0 ) 70 Jamestown 6 % Other 27 % Total 86 $ $ % $ $ $ Joint Venture Description RETAIL TIAA Florida Retail LLC Joint venture with an institutional partner, TIAA-CREF Global Real Estate AEW SPR, LLC Retail joint venture with an institutional partner through AEW Capital Management Collins Primarily a development joint venture in the Texas Rio Grande valley AEW - Institutional Client Joint venture with an institutional partner through AEW Capital Management BIT Retail Retail joint venture with Mercantile Real Estate Advisors and its client, the AFL-CIO Building Investment Trust Jamestown Retail joint venture in Florida INDUSTRIAL BIT Investment Thirty-Six, LP Industrial joint venture with Mercantile Real Estate Advisors and its client, the AFL-CIO Building Investment Trust Eagle AN, LP Industrial joint venture with American National Insurance Company Page 20 Weingarten Realty Investors Mortgage Debt Information for Unconsolidated Joint Ventures & Partnerships As of September 30, 2010 Balance Summary Joint Venture Partner # of Mortgaged Properties Mortgage Balance (in thousands) Average Interest Rate Average Remaining Term (yrs) AEW SRP, LLC 7 $ % Collins 2 % AEW - Institutional Client 6 % BIT Investment Thirty-Six, LP 3 % Eagle AN, LP 1 % Jamestown 6 % Other 6 % Total 31 $ % Schedule of Maturities At 100% At WRI Share Maturities (in thousands) Weighted Average Rate Maturities (in thousands) Weighted Average Rate $ % $ % Thereafter % % Total $ $ Excludes non-cash debt related items. Average and weighted average interest rates exclude the effects of ASC 805 " Business Combinations" and loan costs related to financing. Note:All mortgages are fixed rate except for one included in "other", which has a variable rate mortgage ($3.4 million at 100%) and matures in 2012. Page 21 Portfolio Summary Weingarten Realty Investors Tenant Diversification by Percent of Rental Revenues (in thousands at pro rata share, except percentages and # of units) # of Units Rental Square Rank Tenant Name DBAs Revenue Feet 1 The Kroger Co. Kroger, Smith Food, Ralphs, Fry's Food, King Soopers 26 % 2 T.J.X. Companies, Inc. T.J. Maxx, Marshalls, Home Goods 36 % 3 Ross Stores, Inc. Ross Dress for Less 35 % 4 Safeway, Inc. Safeway, Randalls, Von's 17 % 5 Home Depot, Inc. 6 % 6 Petsmart, Inc. 19 % 7 Office Depot, Inc. 24 % 8 Barnes & Noble Inc. Barnes & Noble, Bookstop Booksellers 11 % 9 Gap, Inc. Gap, Old Navy, Banana Republic 19 % 10 The Sports Authority 9 % 11 Dollar Tree Stores, Inc. Dollar Tree, Greenbacks 40 % 12 Publix Super Markets, Inc. 22 % 13 24 Hour Fitness Inc. 7 % 14 Harris Teeter 8 % 15 Petco Animal Supplies, Inc. 21 % 16 Bed Bath & Beyond, Inc. 17 % 17 Whole Foods 6 % 18 Raley's Raley's Bel Air Markets 6 % 19 Staples 13 % 20 H E Butt Grocery 6 % 21 Toys 'R' Us Toys R Us 9 % 22 Best Buy, Inc. 10 % 23 Office Max Inc. 11 % 24 Blockbuster Video 29 % 25 Food Lion 8 % Total % Page 23 Weingarten Realty Investors Portfolio Operating Information (in thousands at pro rata share, except percentages and # of units and leases) Lease Expirations As of September 30, 2010 Shopping Center Industrial Total Percentage of Percentage of Percentage of Year Expiring Sq. Ft. Revenue Sq. Ft. Revenue Sq. Ft. Revenue 1.82% 1.98% 4.55% 4.32% 2.52% 2.24% 12.26% 13.25% 14.88% 17.07% 12.92% 13.67% 12.74% 13.91% 17.92% 18.39% 14.05% 14.40% 14.01% 14.79% 21.43% 21.02% 15.89% 15.47% 12.92% 12.31% 15.99% 15.08% 13.69% 12.61% 2015-2019 31.61% 31.16% 24.36% 23.17% 29.72% 30.24% 2020-2029 13.86% 11.83% 0.86% 0.95% 10.52% 10.59% Leasing Activity Signed Leases Number New Rent Prior Rent Cash Decrease of Leases Square Feet $PSF $PSF TI's $PSF in Base Rent Three Months Ended September 30, 2010 Retail New Leases -3.7% Retail Renewals -2.1% Industrial 43 -0.5% Not Comparable Spaces 55 Total -2.4% Nine Months Ended September 30, 2010 Retail New Leases -6.8% Retail Renewals -1.2% Industrial -3.1% Not Comparable Spaces Total -3.1% Occupancy Quarter Ended September 30, June 30, March 31, December 31, September 30, Signed Basis Retail Eastern Region 93.2% 93.5% 93.0% 92.5% 92.7% Western Region 92.1% 91.3% 90.9% 91.4% 90.6% Mountain Region 94.2% 93.9% 93.4% 93.2% 93.1% Central Region 91.5% 91.4% 91.2% 90.6% 91.5% Total Retail 92.6% 92.6% 92.2% 91.8% 92.1% Industrial 86.9% 86.0% 87.5% 87.8% 88.0% Total 91.1% 90.8% 90.9% 90.8% 91.1% Commenced Basis Retail Eastern Region 89.7% 89.3% 89.6% 89.3% 89.8% Western Region 89.9% 88.4% 88.1% 89.3% 89.0% Mountain Region 92.5% 91.9% 90.6% 89.2% 89.3% Central Region 88.3% 89.0% 89.3% 87.9% 88.5% Total Retail 89.8% 89.6% 89.5% 88.8% 89.2% Industrial 85.4% 85.6% 87.3% 87.3% 86.2% Total 88.6% 88.5% 88.9% 88.4% 88.4% Same Property Net Operating Income Growth (1) Cash Basis Three Months Ended Nine Months Ended September 30, September 30, Retail Eastern Region 2.4% -5.1% 1.5% -4.8% Western Region 3.6% -7.4% 0.1% -3.6% Mountain Region 2.6% -6.7% -0.4% -5.7% Central Region 0.5% 0.8% -0.6% -2.7% Total Retail 2.0% -4.0% 0.2% -4.2% Industrial -4.9% -3.9% -2.3% -3.1% Total 1.2% -4.0% -0.1% -4.1% Same Property NOI Growth includes the company's share of unconsolidated real estate joint ventures and partnerships and provisionsfor uncollectible amounts and related recoveries.It excludes the effect of lease cancellation income and straight-line rent adjustments. Page 24 Weingarten Realty Investors Total Net Operating Income by Geographic Region (1) (in thousands at pro rata share, except percentages) Nine Months Ended September 30, Twelve Months Ended December 31, % Western Region California $ % $ % $ % $ % $ % $ % Oregon % 46 % Washington % Total Western Region % Mountain Region Nevada $ % $ % $ % $ % $ % $ % Arizona % Colorado % New Mexico % Utah % Total Mountain Region % Central Region Texas $ % $ % $ % $ % $ % $ % Louisiana % Arkansas % Illinois % Kansas % Missouri % Oklahoma % Total Central Region % Eastern Region Florida $ % $ % $ % $ % $ % $ % North Carolina % Georgia % Kentucky % Tennessee % Virginia % - % Maine % South Carolina % Total Eastern Region % Total Net Operating Income $ % $ % $ % $ % $ % $ % The Net Operating Income at pro rata share includes the real estate operations of joint ventures at WRI's ownership percentages ranging from 7.8% to 81% except for the operations of down-reit partnerships,which are included at 100%.Net Operating Income excludes the effect of lease cancellation income, straight-line rent adjustments and impairment charges.Pro rata financial information is not, and is not intended to be, a presentation in accordance with generally accepted accounting principles. Page 25 Weingarten Realty Investors Average Base Rents by CBSA As of9/30/2010 (in thousands at pro rata share, except per square foot amounts) Occupied Annualized Avg. Base Occupied Annualized Avg. Base SF Rents Rents SF Rents Rents # of Properties GLA Total ABR Greater than 10K SF Less than 10K SF Retail West Region Los Angeles-Long Beach et al, CA 3 $ Madera, CA 1 85 $ 52 $ $ 31 $ $ Modesto, CA 1 79 $ 47 $ $ 30 $ $ Redding, CA 1 $ 65 $ $ 48 $ $ Riverside et al, CA 4 $ SacramentoArden et al, CA 5 $ San Diego-Carlsbad et al, CA 3 $ San Francisco-Oakland et al, CA 3 $ San Jose-Sunnyvale et al, CA 2 $ 66 $ $ 78 $ $ Santa Cruz-Watsonville, CA 1 $ 93 $ $ 49 $ $ Santa Rosa-Petaluma, CA 1 $ 55 $ $ 29 $ $ Vallejo-Fairfield, CA 3 $ California 28 $ Portland-Vancouver et al, OR-WA 3 $ 66 $ $ 44 $ $ Oregon 3 $ 66 $ $ 44 $ $ Seattle-Tacoma-Bellevue, WA 4 82 $ 64 $ $ 13 $ $ Washington 4 82 $ 64 $ $ 13 $ $ Total West Region 35 $ Mountain Region Lake Havasu City-Kingman, AZ 1 $ $ $ 35 $ $ Phoenix-Mesa-Scottsdale, AZ 16 $ Tucson, AZ 5 $ Arizona 22 $ Colorado Springs, CO 2 $ $ $ 43 $ $ Denver-Aurora, CO 9 $ Colorado 11 $ Las Vegas-Paradise, NV 13 $ Nevada 13 $ Albuquerque, NM 4 $ New Mexico 4 $ Provo-Orem, UT 1 30 $ 12 $ $ 19 $ $ Salt Lake City, UT 2 $ $ $ 78 $ $ Utah 3 $ $ $ 97 $ $ Total Mountain Region 53 $ Central Region Little Rock-N. Little Rock, AR 3 $ $ $ 56 $ $ Arkansas 3 $ $ $ 56 $ $ Chicago et al, IL-IN-WI 1 $ $ $ 18 $ $ Illinois 1 $ $ $ 18 $ $ Kansas City, MO-KS 1 $ 87 $ $ 28 $ $ Topeka, KS 1 $ $ $ 0 $
